       Case 1:18-cv-02020-LTS-HBP Document 64 Filed 08/05/19 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

WELLS FARGO SECURITIES, LLC,

                 Plaintiff,

        -v-                                                           No. 18 CV 2020-LTS-HBP

LJM INVESTMENT FUND, L.P. and LJM
PARTNERS, LTD.,

                 Defendants.

-------------------------------------------------------x

LJM INVESTMENT FUND, L.P., LJM
MASTER TRADING FUND, L.P., LJM
OFFSHORE FUND, LTD., AND PFC-LJM
PRESERVATION AND GROWTH FUND,
L.P.,

                 Counterclaimants,

        -v-

WELLS FARGO SECURITIES, LLC,

                 Counter-defendant.

-------------------------------------------------------x


                                     MEMORANDUM OPINION & ORDER

                 Plaintiff Wells Fargo Securities, LLC (“WFS”) brings this action for breach of

contract against Defendants LJM Investment Fund, L.P. and LJM Partners, Ltd. (Docket entry

no. 1.) LJM Investment Fund, L.P. and its affiliates LJM Master Trading Fund, L.P., LJM

Offshore Fund, Ltd., and PFC-LJM Preservation and Growth Fund, L.P. (collectively, “LJM”)

assert counterclaims for breach of contract, breach of the implied covenant of good faith and fair

dealing, breach of fiduciary duty, and negligence. (Docket entry no. 26, the “Countercl.”) On



LJM - MOT. RECONSIDERATION.DOCX                            VERSION AUGUST 5, 2019                 1
      Case 1:18-cv-02020-LTS-HBP Document 64 Filed 08/05/19 Page 2 of 11



September 11, 2018, United States District Judge Katherine B. Forrest granted WFS’s motion to

dismiss LJM’s counterclaims, dismissing LJM’s counterclaims with prejudice. LJM Investment

Fund, L.P. v. Wells Fargo Securities, LLC, No. 18-cv-2020 (KBF), 2018 WL 4335512 (Sept. 11,

2018) (the “September Opinion”). The case has been reassigned to the undersigned. Now

before the Court is LJM’s motion for reconsideration of the September Opinion or, in the

alternative, entry of a partial final judgment and a stay pending appeal. (Docket entry no. 50.)

The Court has subject matter jurisdiction of this action pursuant to 28 U.S.C. § 1332. The Court

has reviewed carefully the parties’ submissions and, for the reasons stated below, LJM’s motion

for reconsideration is granted in part and denied in part, and LJM’s motion for entry of a partial

final judgment and a stay is denied.

                                           BACKGROUND

               The Court assumes the parties’ familiarity with the background of this case,

which is laid out in detail in the September Opinion. The September Opinion summarized the

relevant factual allegations as follows:

               On February 26, 2015, WFS entered into [a Futures and Cleared Swaps]
       Agreement [(docket entry no. 50-4, the “Agreement” or “Agmt.”)] with LJM
       whereby WFS, acting as a futures commission merchant (“FCM”), provided
       certain clearing and execution services to LJM, which traded options contracts
       (“Derivatives”) on the [Chicago Mercantile] Exchange [(the “Exchange”)].
       (Countercl. ¶ 1; Agmt. ¶ 1.) The Agreement, which includes an Amendment
       executed [on] June 2, 2015,1 authorizes WFS to execute Derivatives trades “for
       the account and risk of [LJM].” (Agmt. § 2.) . . . .

               In connection with WFS’ role as an FCM, the Agreement requires LJM to
       maintain sufficient cash and other liquid assets (“Margin”) as bond to insure its
       trades on the Exchange. (Id. § 10.) WFS may demand Margin payments from
       LJM at any time, and LJM must make payment within the [transfer] deadlines set
       forth in Section 10. (See id.)


1
       Unless otherwise specified, references and citations to the “Agreement” are to the final
       form of the Agreement, which incorporates the June 2 Amendment.


LJM - MOT. RECONSIDERATION.DOCX                   VERSION AUGUST 5, 2019                             2
      Case 1:18-cv-02020-LTS-HBP Document 64 Filed 08/05/19 Page 3 of 11



              To guarantee payment of Margin, Section 13 of the Agreement grants
       WFS security interests in certain of LJM’s assets, including Derivatives traded on
       the Exchange (collectively, “Collateral”). (Id. § 13.) With respect to such
       Collateral, LJM has also agreed to the following terms:

               (d) [LJM] agrees that it will promptly execute and deliver
               to WFS all documents and instruments, and take such
               further actions, reasonably requested by WFS from time
               to time to protect, preserve and perfect WFS’ rights and
               interests in the Collateral. . . .

               (e) Subject to any requirements under Applicable Law, [LJM]
               hereby grants Wells Fargo the right to borrow, pledge, repledge,
               hypothecate, rehypothecate, loan or invest any of the Collateral,
               including investing such Collateral in any instrument authorized
               under Applicable Law, in each case without notice to [LJM], and
               without any obligation to pay or to account to [LJM] for any
               interest, income or benefit that may be derived therefrom.

       (Id. § 13(a), (d)-(e).)

               In addition, the Agreement includes a detailed description of events which
       would constitute “default” by LJM. Under Sections 18 and 19, an “event of
       default,” such as “fail[ure] to deposit or maintain required Margin,” would grant
       WFS the right to “close out, liquidate, terminate or net at such times as WFS
       deems appropriate, any or all open Derivatives and other positions (including
       Collateral) in [LJM’s] Account.” (Agmt. §§ 18(a), 19(b).)

                Finally, the Agreement sets forth the terms by which [] WFS or LJM may
       terminate the parties’ business relationship. According to Section 24, the
       “Agreement may be terminated at any time by [LJM] or WFS by written notice to
       the other.” (Id. § 24.) Termination, however, “shall not relieve either party of
       any obligations in connection with any debit or credit balance or other liability or
       obligation incurred prior to such termination,” and does not take effect until such
       liabilities are satisfied. (Id.)

               Two years after [the parties executed] the Agreement, on February 5,
       2018, the options market on the Exchange experienced extreme and unusual
       instability—a “black swan” event which commentators have referred to as
       “Volatility Black Monday” or “Vol-mageddon.” (Countercl. ¶ 15.) LJM’s
       portfolio, which was guaranteed by WFS, suffered significant losses. (Id. ¶ 19.)
       That evening, WFS sent LJM a position statement and [a] demand for
       “exorbitantly high margin deposits.” (Id. ¶ 21.) According to LJM, WFS issued
       this demand even though it knew its analysis of LJM’s portfolio was based on
       incomplete and incorrect information. (Id. ¶ 21.) LJM does not allege that it
       submitted payment according to WFS’ demand.


LJM - MOT. RECONSIDERATION.DOCX                  VERSION AUGUST 5, 2019                       3
      Case 1:18-cv-02020-LTS-HBP Document 64 Filed 08/05/19 Page 4 of 11



               On the morning of February 6, WFS sent a letter terminating the
       Agreement as of right and directing LJM to “promptly close out or transfer any
       open positions in the account.” ([docket entry no. 45-1,] Koral Decl. Ex. A.)
       WFS further directed LJM to liquidate its open positions with an immediate
       before-market sale of E-mini S&P 500 futures (“E-mini futures”), which LJM
       alleges it “never would have sold” under the circumstances. (Countercls. ¶ 23-
       24.) To ensure LJM’s compliance, WFS sent two employees to LJM’s offices to
       monitor and report on LJM’s activities. (Id. ¶ 25.) By the end of the trading day,
       per WFS’ instruction, LJM had completely unwound its portfolio, losing more
       than $266 million across all managed and affiliated funds. (Id. ¶ 29.) LJM
       alleges that these losses were approximately $115 million more than what LJM
       would have suffered had it applied its trading procedures rather than liquidate the
       Account. (Id. ¶ 29.)

(September Opinion at 2-5.)

               In the September Opinion, Judge Forrest concluded that Section 24 of the

Agreement entitled WFS to insist that LJM either “close out open positions in the Account or

arrange for such open positions to be transferred to another FCM promptly.” (Id. at 8.) To the

extent that LJM argued that WFS breached the Agreement by not permitting LJM an

opportunity to apply its own trading procedures or otherwise not promptly close its open

positions, Judge Forrest found that there were no terms in the Agreement that granted LJM that

right. (Id.) Even if LJM had some right to delay closing its accounts under the Agreement,

Judge Forrest concluded, Sections 13(d) and 13(e) of the Agreement “provided ample authority

for WFS to direct the sale of the E-mini futures” and “grant[ed] WFS broad authority to take

unilateral action with respect to its Collateral—up to and including ‘instructing LJM to conduct

an immediate bulk sale of E-mini S&P 500 futures.’” (Id. at 9-10.) To the extent that Section

13(d) only authorized WFS to take actions “reasonably requested . . . to protect, preserve, and

perfect WFS’s rights and interest in the Collateral,” Judge Forrest determined that, “given the

‘extreme and unusual instability’ in the options markets,” the Court would not “second-guess

the reasonableness of WFS’ instruction.” (Id. at 10.) And, even if WFS’ sale of E-mini futures



LJM - MOT. RECONSIDERATION.DOCX                  VERSION AUGUST 5, 2019                            4
      Case 1:18-cv-02020-LTS-HBP Document 64 Filed 08/05/19 Page 5 of 11



was objectively unreasonable, Judge Forrest found, Section 13(e) “expressly authorizes WFS to

invest LJM’s Derivatives as it sees fit.” (Id.) Accordingly, Judge Forrest dismissed LJM’s

claim for breach of contract. (Id.) Judge Forrest also dismissed LJM’s remaining claims for

breach of the implied covenant of good faith and fair dealing, breach of fiduciary duty, and

negligence “as they duplicate LJM’s claims for breach of contract.” (Id. at 7 n.5.)

                                            DISCUSSION

               A motion for reconsideration is not intended as “a vehicle for relitigating old

issues, presenting the case under new theories . . . or otherwise taking a second bite at the apple.”

Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012). Indeed,

reconsideration is an “extraordinary remedy to be employed sparingly in the interest of finality

and conservation of scarce judicial resources.” In re Health Mgmt. Sys. Inc. Sec. Litig., 113 F.

Supp. 2d 613, 614 (S.D.N.Y. 2000) (internal quotation marks omitted). To warrant

reconsideration, the moving party bears the heavy burden of showing “an intervening change of

controlling law, the availability of new evidence, or the need to correct a clear error or prevent a

manifest injustice.” Virgin Atlantic Airways, Ltd. v. National Mediation Bd., 956 F.2d 1245,

1255 (2d Cir. 1992) (internal quotation marks omitted).2

               As an initial matter, WFS argues that LJM’s October 9, 2018, motion for

reconsideration, which was filed 28 days after the September Opinion was issued, is untimely

under Local Rule 6.3. Local Rule 6.3 provides that “a notice of motion for reconsideration or


2
       In connection with its motion, LJM proffers the Declaration of Carl Gilmore (docket
       entry no. 52), who purports to opine on the meaning of certain terms in the Agreement.
       Because a motion for reconsideration “is not the proper avenue for the submission of new
       material,” and Local Rule 6.3 prohibits the unauthorized submission of affidavits or
       declarations in connection with a motion for reconsideration, the Court disregards the
       Declaration for purposes of the instant motion practice. See Sys. Mgmt. Arts Inc. v.
       Avesta Techs., Inc., 106 F. Supp. 2d 519 (S.D.N.Y. 2000).


LJM - MOT. RECONSIDERATION.DOCX                   VERSION AUGUST 5, 2019                               5
      Case 1:18-cv-02020-LTS-HBP Document 64 Filed 08/05/19 Page 6 of 11



reargument of a court order determining a motion shall be served within fourteen (14) days after

the entry of the Court’s determination of the original motion, or in the case of a court order

resulting in a judgment, within fourteen (14) days after the entry of the judgment.” S.D.N.Y.

Local Rule 6.3. LJM argues that, notwithstanding Local Rule 6.3, its motion for reconsideration

was still timely filed pursuant to Federal Rule of Civil Procedure 59(e), which provides that “a

motion to alter or amend a judgment must be filed no later than 28 days after the entry of the

judgment.” Fed. R. Civ. P. 59(e).

                LJM’s argument is unavailing because the September Opinion, which adjudicated

only LJM’s counterclaims, was not a final judgment within the meaning of the Federal Rules.

See Fed. R. Civ. P. 54(b) (“[A]ny order or other decision, however designated, that adjudicates

fewer than all the claims or the rights and liabilities of fewer than all the parties does not end the

action as to any of the claims or parties and may be revised at any time before the entry of a

judgment adjudicating all the claims and all the parties’ rights and liabilities.”) Although Judge

Forrest dismissed LJM’s claims with prejudice, that dismissal with prejudice did not amount to

an adjudication of all the claims, rights, or liabilities of all of the parties in the action. Thus,

LJM’s motion for reconsideration can only be brought pursuant to Local Rule 6.3, and it is

untimely under that rule.

                In certain limited circumstances, courts have permitted untimely motions for

reconsideration where there is a “compelling reason to ignore the time limit.” See Vincent v.

Money Store, No. 03-civ-2876 (JGK), 2011 WL 4501325, at * 8 (S.D.N.Y. Sept. 29, 2011)

(quoting Richman v. W.L. Gore & Assocs., Inc., 988 F. Supp. 753, 755 (S.D.N.Y. 1997)). Here,

the Court finds that the needs to correct clear error and prevent manifest injustice warrant

consideration of LJM’s otherwise untimely motion. WFS has not demonstrated that




LJM - MOT. RECONSIDERATION.DOCX                     VERSION AUGUST 5, 2019                             6
      Case 1:18-cv-02020-LTS-HBP Document 64 Filed 08/05/19 Page 7 of 11



consideration of LJM’s motion would result in any prejudice to WFS and, by addressing the

issues presented in LJM’s motion at this stage, the Court may promote the efficient management

of the parties’ dispute, conserve judicial resources, and obviate the need for further proceedings.

Accordingly, the Court turns to LJM’s four main arguments in favor of reconsideration.



Section 13 of the Agreement

               First, LJM argues that the September Opinion improperly relied, sua sponte, on

Section 13 of the Agreement when dismissing LJM’s claim for breach of contract, even though

neither party had argued that Section 13 was applicable. LJM contends that Sections 13(d) and

13(e) of the Agreement, which pertain to the perfection of WFS’ rights and interests in the

Collateral, and WFS’ right to borrow, pledge, loan, or invest the Collateral, did not provide WFS

with unfettered authority to direct the sale of E-mini futures. The Court agrees that Section 13

does not, on its face, authorize WFS to direct the liquidation of LJM’s portfolio. As LJM notes,

such an expansive interpretation of Section 13 would render superfluous LJM’s bargained-for

rights in Sections 10, 18, 19, and 24 of the Agreement to make margin payments by certain

transfer deadlines depending on when a margin call is made, to permit liquidation of its accounts

only in the event of a default, and to close out or transfer its accounts to another FCM promptly

upon termination. To the extent that WFS exercised its rights under Section 13 of the Agreement

when directing LJM to conduct an immediate bulk sale of E-mini futures, dismissal of LJM’s

counterclaim pursuant to Sections 13(d) or 13(e) would still be unwarranted at this stage because

there remain factual questions as to whether WFS’ actions under the circumstances were

reasonable and whether they can properly be characterized as acts to “protect, preserve and

perfect” WFS’ rights and interests in the Collateral or to otherwise “borrow, pledge, repledge,




LJM - MOT. RECONSIDERATION.DOCX                   VERSION AUGUST 5, 2019                              7
      Case 1:18-cv-02020-LTS-HBP Document 64 Filed 08/05/19 Page 8 of 11



hypothecate, rehypothecate, loan, or invest” any of the Collateral. Accordingly, the Court

vacates the September Opinion insofar as it dismissed LJM’s breach of contract counterclaim

based upon Section 13 of the Agreement.



Characterization of E-Mini Futures

               Next, LJM asserts that the September Opinion erroneously characterized E-mini

futures as “open positions” in LJM’s portfolio that were subject to liquidation on February 6,

2018, when in fact the E-mini futures transactions were new short positions that WFS compelled

LJM to add to its portfolio. LJM’s argument is inconsistent with its counterclaim, which

repeatedly characterizes E-mini futures as open positions that were a part of LJM’s portfolio.

(See, e.g., Countercl. ¶ 23 (“Wells did not merely direct that LJM liquidate its open positions,

but also prescribed the specific means of doing so. In particular, Wells instructed LJM to

conduct an immediate bulk sale of E-mini S&P 500 futures.”); ¶ 30 (describing WFS’ “forced

liquidation of LJM’s accounts”); ¶ 32 (same); ¶ 31 (alleging that, by the end of the day, “there

remained no open positions in any of LJM’s accounts”).) Nowhere in the counterclaim does

LJM describe the E-mini futures transactions as new short sales that were added to LJM’s

portfolio, nor did LJM raise a similar argument in connection with WFS’ motion to dismiss.

Because reconsideration is “not a vehicle for . . . presenting the case under new theories,”

Analytical Surveys, 684 F.3d at 52, and because LJM’s argument finds no support in the

language of its counterclaim, reconsideration of the September Opinion on this basis is not

warranted.




LJM - MOT. RECONSIDERATION.DOCX                   VERSION AUGUST 5, 2019                           8
      Case 1:18-cv-02020-LTS-HBP Document 64 Filed 08/05/19 Page 9 of 11



Section 24 of the Agreement

               Third, LJM contends that the September Opinion erroneously concluded that LJM

had no right to delay closing its accounts under the Agreement, when in fact LJM had a right

under Section 24 of the Agreement to either transfer or close out its open positions “promptly.”

While the September Opinion correctly concluded that Section 24 allows LJM to “either close

out open positions in the Account or arrange for such open positions to be transferred to another

FCM promptly,” LJM’s counterclaim does not plead plausibly that that LJM intended, on the

morning of February 6, 2018, to promptly close out or transfer its open positions. The

counterclaim alleges that WFS breached the Agreement by not “allowing LJM time to execute its

well-conceived plan to contain its temporary paper losses until the market normalized”

(Countercl. ¶ 2), not allowing LJM to “carr[y] out its well-practiced risk containment

procedures” (id. ¶ 28), and not “permit[ting] [LJM] to manage their own book” (id. ¶ 41). These

allegations are insufficient under Twombly to raise a plausible inference that LJM sought to

close out open positions in the Account, or to arrange for those positions to be transferred

promptly to another FCM, on February 6, 2018. However, because the arguments raised by

LJM, if supported by proper factual allegations, may be sufficient to state a claim for breach of

contract, and in light of the principles articulated by the Second Circuit in Loreley Financing

(Jersey) No. 3 Ltd. v. Wells Fargo Secs. LLC, 797 F.3d 160 (2d Cir. 2015), the Court grants LJM

leave to replead its counterclaim for breach of contract. Accordingly, the Court vacates the

September Opinion insofar as it dismisses LJM’s breach of contract counterclaim with prejudice

and LJM may seek leave to replead that counterclaim.




LJM - MOT. RECONSIDERATION.DOCX                   VERSION AUGUST 5, 2019                            9
      Case 1:18-cv-02020-LTS-HBP Document 64 Filed 08/05/19 Page 10 of 11



Counterclaims for Breach of Implied Covenant of Good Faith and Fair Dealing, Breach of
Fiduciary Duty, Negligence

                Relying primarily on the arguments raised in its opposition to WFS’ motion to

dismiss, LJM argues that it pled adequately its claims for breach of the implied covenant of good

faith and fair dealing, breach of fiduciary duty, and negligence. Because LJM has failed to show

a legal or factual basis justifying reconsideration of the September Opinion’s dismissal of these

counterclaims, LJM’s motion for reconsideration is denied to the extent that it seeks to reinstate

those claims.



Motion for Entry of Partial Final Judgment and a Stay

                Federal Rule of Civil Procedure 54(b) authorizes entry of a partial final judgment

as to one or more, but fewer than all, claims or parties when “(1) there are multiple claims or

parties; (2) at least one claim or the rights and liabilities of at least one party has been finally

determined; and (3) the court makes an express determination that there is no just reason for

delay.” Acumen Re Mgmt. Corp. v. Gen. Sec. Nat. Ins. Co., 769 F.3d 135, 140 (2d Cir. 2014)

(internal citations omitted). In light of the Court’s determination that LJM may seek leave to

replead its counterclaim for breach of contract, and because LJM’s counterclaim overlaps with

its affirmative defenses to WFS’ complaint, the Court finds that the interests of judicial economy

are not served by entry of a partial final judgment or a stay at this time. Accordingly, LJM’s

requests for entry of a partial final judgment and a stay are denied.




LJM - MOT. RECONSIDERATION.DOCX                     VERSION AUGUST 5, 2019                             10
     Case 1:18-cv-02020-LTS-HBP Document 64 Filed 08/05/19 Page 11 of 11



                                          CONCLUSION

               For the foregoing reasons, LJM’s motion for reconsideration is granted to the

extent that it seeks vacatur of those portions of the September Opinion dismissing LJM’s

counterclaim for breach of contract. Specifically, the Court vacates the discussion section on

pages 8-11 of the Opinion (docket entry no. 47). LJM’s counterclaim for breach of contract

remains dismissed for the reasons stated in this Memorandum Opinion and Order. LJM’s

counterclaims for breach of the implied covenant of good faith and fair dealing, breach of

fiduciary duty, and negligence remain dismissed for the reasons stated in the September Opinion.

LJM may move for leave to replead its counterclaim for breach of contract by August 26, 2019.

Any such motion must comply with the Federal Rules of Civil Procedure, the Local Rules of this

Court, and the Individual rules of practice of the undersigned, and must be accompanied by a

proposed amended counterclaim, a blackline of that proposed counterclaim, and a memorandum

of law. If LJM does not file a timely motion for leave to amend, the dismissal of its

counterclaims will be with prejudice. LJM’s motion for reconsideration is denied in all other

respects, and LJM’s motion for entry of a partial final judgment or a stay is also denied. This

Memorandum Opinion and Order resolves docket entry no. 50. This action remains referred to

Magistrate Judge Pitman for general pre-trial management.



       SO ORDERED.

Dated: New York, New York
       August 5, 2019

                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




LJM - MOT. RECONSIDERATION.DOCX                  VERSION AUGUST 5, 2019                           11
